EXHIBIT 10.27 SYMYX TECHNOLOGIES, INC. 2PLAN NOTICE OF RESTRICTED STOCK UNIT AWARD Grantee’s Name: You (the “Grantee”) have been granted an award of Restricted Stock Units (the “Award”), subject to the terms and conditions of this Notice of Restricted Stock Unit Award (the “Notice”), the Symyx Technologies, Inc. 2007 Stock Incentive Plan, as amended from time to time (the “Plan”) and the Restricted Stock Unit Agreement (the “Agreement”) attached hereto, as follows. Unless otherwise defined herein, the terms defined in the Plan shall have the same defined meanings in this Notice. Award Number Date of Award Total Number of Restricted Stock Units Awarded (the “Units”) Vesting Schedule: Subject to the Grantee’s continued status as an Employee, Director or Consultant (a “Service Provider”) and other limitations set forth in this Notice, the Agreement and the Plan, the Units will “vest” in accordance with the following schedule: [to be determined] In the event of the Grantee’s change in status from Employee, Director or Consultant to any other status of Employee, Director or Consultant, the Award shall remain in effect and the Units shall continue to vest in accordance with the Vesting Schedule. During any authorized leave of absence, the vesting of the Units as provided in this schedule shall be suspended (to the extent permitted under Section409A of the Code) after the leave of absence exceeds a period of three (3) months.
